     Case 2:19-cv-01592-RFB-EJY Document 17 Filed 02/26/21 Page 1 of 8



 1
 2
 3                               UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                  ***
 6    ROBERT SPENCER
 7                         Plaintiff,                            Case No. 2:19-cv-01592-RFB-EJY
 8            v.
 9                                                                            ORDER
      TROY STAFFORD, an individual, STEVEN
      SCAMMELL, an individual; MILESTONE
10    PROGRAM MANAGEMENT, LLC, a
      Wyoming limited liability company;
11    MILESTONE HOLDINGS, LLC, a Wyoming
      limited liability company; MILESTONE
12    INSURANCE SERVICES, LLC, an Arkansas
      limited liability company; NEW ERA
13    DEVELOPMENT FUND, an unknown entity; ;
      DOES I – X, inclusive; and ROE ENTITIES 1 –
14    10, inclusive,
15                       Defendants.
16
        I.         INTRODUCTION
17
              Before the Court is Plaintiff’s Motion for Default Judgment against Defendants Troy
18
     Stafford, Steven Scammell, Milestone Program Management, LLC, Milestone Holdings, LLC, and
19
     Milestone Insurance Services, LLC (“Defendants”). ECF No. 15.
20
21      II.        PROCEDURAL BACKGROUND
22            On September 10, 2019, Plaintiff filed the operative complaint with sixteen claims of
23   relief in tort and contract: (1) Fraudulent Misrepresentation; (2) Fraudulent Inducement; (3)
24   Constructive Fraud; (4) Constructive Trust; (5) Violation of NRS Chapter 90; (6) Financial Elder

25   Abuse; (7) Breach of Fiduciary Duty; (8) Alter Ego; (9) Civil Conspiracy; (10) Conversion of
     Money; (11) Negligent Misrepresentation; (12) Breach of Contract; (13) Contractual Breach of the
26
     Implied Covenant of Good Faith and Fair Dealing; (14) Tortious Breach of the Implied Covenant
27
     of Good Faith and Fair Dealing; (15) Unjust Enrichment; (16) Accounting. ECF No. 1. Each of
28
     the Defendants were served with copies of the Summons and Complaint but have failed to answer
     Case 2:19-cv-01592-RFB-EJY Document 17 Filed 02/26/21 Page 2 of 8



 1   or otherwise respond. ECF Nos. 3-10.
 2             On October 16, 2019, Plaintiff moved for the clerk to enter an Entry of Default against

 3   Defendants. ECF No. 12. Plaintiff sued New Era Development Fund, but in the Motion for Entry

 4   of Default, Plaintiff stated, “…[it] now appears that entity may not exist. Accordingly, Plaintiff
     has not been able to effectuate service upon New Era Development Fund and does not seek a
 5
     default against it at this time.” ECF No. 12 at Exhibit 1 at n.1. On October 17, 2019, the Clerk
 6
     entered a default against Troy Stafford, Steven Scammell, Milestone Program Management, LLC,
 7
     Milestone Holdings, LLC, and Milestone Insurance Services, LLC as requested by Plaintiff. ECF
 8   No. 14.
 9             Plaintiff now seeks an entry of default judgment against Defendants specifically as to two
10   of its tort claims: (Claim 1) fraudulent misrepresentation and (Claim 10) conversion of money, as
11   opposed to the contract claims. ECF No. 15 at 19. Plaintiff states that the fraud and conversion

12   claims should be entered jointly and severally against all Defendants because they allegedly all

13   worked together to defraud Plaintiff and convert his money. Id. at 20, n.85. Plaintiff seeks the
     principal amount of $250,000, $750,000 in punitive damages, and judgment interest of $46.23 per
14
     day from September 23, 2019, which is the date the last Defendant was served with the Summons
15
     and Complaint. ECF No. 15.
16
17             III.   ALLEGED FACTS
18             In his complaint, Plaintiff alleges the following facts. ECF No. 1.
19             Steven Scammell advised Plaintiff and his family regarding insurance matters for
20   approximately the past 15 years. In 2018, when Plaintiff was then 87 years old with Parkinson’s

21   disease, Scammell approached Plaintiff with an investment opportunity involving the alleged

22   development of three commercial projects in the Tahoe Reno Industrial Center (TRIC). By
     providing fabricated and materially false and misleading information and documentation, as well
23
     as aggressively contacting Plaintiff via e-mail, phone calls, and in-person meetings, Scammell and
24
     the other Defendants induced Plaintiff to wire them $450,000 in connection with the non-existent
25
     development project. Almost immediately after receiving the $450,000, Defendants began to
26   default on the Memorandum of Understanding and Promissory Note that parties agreed on.
27   Plaintiff realized that Defendants were not going to perform and demanded his money back.
28   Defendants returned $200,000 of the $450,000, but $250,000 remains due and outstanding.

                                                        2
     Case 2:19-cv-01592-RFB-EJY Document 17 Filed 02/26/21 Page 3 of 8



 1          Plaintiff’s counsel submits a declaration in the Motion for Default Judgment stating that
 2   through his investigation and research, Defendants made numerous misrepresentations to Plaintiff

 3   including how much personal money Defendants invested in the project; the involvement of Hyatt,

 4   Amazon, and the University of Nevada in the project; bond funding availability; the availability
     of accounting services, and more. ECF No. 15 at Exh. 14. For example, Plaintiff’s counsel states,
 5
     “Scammell’s November 7, 2018 representation to Spencer via email that MPM ‘can provide you
 6
     a collateral guarantee to a property we own free and clear up to it’s [sic] value of $418k,’ was
 7
     false,” and “Upon information and belief after conducting several hours of research, MPM did not
 8   own any property worth $418k free and clear on November 7, 2081.” Id. at ¶¶ 31-32.
 9
10          IV.     LEGAL STANDARD
11          The granting of a default judgment is a two-step process directed by Rule 55 of the Federal

12   Rules of Civil Procedure. Fed. R. Civ. P. 55; Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986).

13   The first step is an entry of clerk’s default based on a showing, by affidavit or otherwise, that the
     party against whom the judgment is sought “has failed to plead or otherwise defend.” Fed. R. Civ.
14
     P. 55(a).
15
            The second step is default judgment under Rule 55(b), a decision which lies within the
16
     discretion of the Court. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). Factors which a
17   court, in its discretion, may consider in deciding whether to grant a default judgment include: (1)
18   the possibility of prejudice to the plaintiff, (2) the merits of the substantive claims, (3) the
19   sufficiency of the complaint, (4) the amount of money at stake, (5) the possibility of a dispute of
20   material fact, (6) whether the default was due to excusable neglect, and (7) the Federal Rules'

21   strong policy in favor of deciding cases on the merits. Eitel, 782 F.2d at 1471–72.

22          If an entry of default is made, the Court accepts all well-pleaded factual allegations in the
     complaint as true; however, conclusions of law and allegations of fact that are not well-pleaded
23
     will not be deemed admitted by the defaulted party. DirecTV, Inc. v. Hoa Huynh, 503 F.3d 847,
24
     854 (9th Cir. 2007). Additionally, the Court does not accept factual allegations relating to the
25
     amount of damages as true. Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977). Default
26   establishes a party’s liability, but not the amount of damages claimed in the pleading. Id.
27   //
28   //

                                                      3
     Case 2:19-cv-01592-RFB-EJY Document 17 Filed 02/26/21 Page 4 of 8



 1          V.      ANALYSIS
 2                  A. Motion for Default Judgment

 3          In considering the seven Eitel factors, the Court finds that default judgment against

 4   Defendants Troy Stafford, Steven Scammell, Milestone Program Management, LLC, Milestone
     Holdings, LLC, and Milestone Insurance Services, LLC is warranted.
 5
            The first and sixth factors favor granting default judgment because the Defendants failed
 6
     to defend or appear at all in this matter since being served with the summons and the complaint in
 7
     September 2019. Defendants’ failure to appear for over a year prejudices Plaintiff by preventing
 8   him from recovering the full amount of money that he wired to Defendants for the non-existent
 9   property development project. Further, Defendants’ failure to appear for a substantial time
10   demonstrates the lack of excusable neglect. And while the seventh factor generally counsels
11   against the granting of default judgment, Defendants’ failure to appear prevents the Court from

12   determining the claims on their merits.

13          The Court next examines the merits of the substantive claims and sufficiency of the
     Complaint. Plaintiff seeks default judgment for Claim 1: Fraudulent Misrepresentation and Claim
14
     10: Conversion of Money. The Court finds that the second and third Eitel factors, the merits of the
15
     substantive claims and the sufficiency of the complaint, respectively, favor judgment for Plaintiff.
16
                            1. Fraudulent Misrepresentation
17          “Under Nevada law, [a plaintiff] has the burden of proving each and every element of
18   his fraudulent misrepresentation claim by clear and convincing evidence: (1) A false
19   representation made by the defendant; (2) defendant's knowledge or belief that its representation
20   was false or that defendant has an insufficient basis of information for making the representation;

21   (3) defendant intended to induce plaintiff to act or refrain from acting upon the misrepresentation;

22   and (4) damage to the plaintiff as a result of relying on the misrepresentation.” Barmettler v. Reno
     Air, Inc., 956 P.2d 1382, 1386 (Nev. 1998). “Fraud is never presumed; it must be clearly and
23
     satisfactorily proved.” Havas v. Alger, 461 P.2d 857, 860 (Nev. 1969).
24
            Here, Plaintiff alleges that Scammell and Stafford, individually and together through their
25
     jointly owned entities, made numerous oral and written misrepresentations about their
26   qualifications related to project development and management, budget, funding sources, and more.
27   ECF No. 15 at Exhs. 1-12. They drew up a Memorandum of Understanding, Residential Resale
28   Purchase Contract, and Note. Id. at Exhs. 9-10, 12. Defendants promised to repay Plaintiff the

                                                      4
     Case 2:19-cv-01592-RFB-EJY Document 17 Filed 02/26/21 Page 5 of 8



 1   $450,000 within 45-60 days (Id. at Exhs. 6-8) and to purchase Plaintiff’s house for $3,100,000. Id.
 2   at Exhs. 8-10. Plaintiff, who was then an elderly man suffering from Parkinson’s disease, relied

 3   on Defendants’ misrepresentations and wired them $450,000. Id. at Exh. 11. Defendants returned

 4   $200,000 but never returned the remaining $250,000. Id. at Exh. 1, ¶23. Counsel for Plaintiff
     submits a declaration that, among other assertations, states, “After conducting hours of due
 5
     diligence and research, I believe all of the information contained in the August 24, 2018 Executive
 6
     Summary was false and fabricated, from the TRIC Project summary, to the budget, to the funding
 7
     information, along with details regarding the alleged TRIC Project executive management team,”
 8   and “Upon information and belief, none of the Defendants ever owned any land for any alleged
 9   development related to the TRIC Project, nor were they ever granted any permits for grading or
10   underground utilities for the alleged development related to the TRIC Project.” Id. at Exh. 14, ¶¶
11   7, 39.

12            The Court finds, accepting these supported allegations as true, that there are sufficient

13   facts to support a finding in favor of Plaintiff against Defendants on the fraudulent
     misrepresentation claim. 1
14
                             2. Compensatory Damages
15
              If an entry of default is made, the Court accepts all well-pleaded factual allegations in the
16
     complaint as true. DirecTV, Inc. v. Hoa Huynh, 503 F.3d 847, 854 (9th Cir. 2007). The Court
17   does not accept factual allegations relating to the amount of damages as true, and while default
18   establishes a party’s liability, it does not establish the amount of damages claimed in the
19   pleading. Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977).
20            Here, the Court finds that the Plaintiff is entitled to the $250,000 that he alleges to have

21   lost due to the loan. The Court finds that Plaintiff submitted credible evidence to support the

22   amount of damages of $250,000 jointly and severally against Defendants Troy Stafford, Steven
     Scammell, Milestone Program Management, LLC, Milestone Holdings, LLC, and Milestone
23
     Insurance Services, LLC in this case, and that it is subject to calculation. See Davis v. Fendler, 650
24
     F.2d 1154, 1161 (9th Cir. 1981). Scammell represented that he was president of Milestone, and
25
     Troy Stafford represented that he was its Project Manager. ECF No. 1 at 10-11, ECF No. 15 at
26
27            1
              As the Court has found for the Plaintiff on the fraudulent misrepresentation claim, the
     Court does not find that it needs to reach the merits of the conversion claim as the relief would be
28   the same.
                                                       5
     Case 2:19-cv-01592-RFB-EJY Document 17 Filed 02/26/21 Page 6 of 8



 1   Exh. 4. On November 15, 2018, Troy Stafford e-mailed Plaintiff that he received Plaintiff’s
 2   $450,000 transfer. ECF No. 15 at Exh. 11. The Court also finds pursuant to the District’s Local

 3   Rules that Defendants Troy Stafford, Steven Scammell, Milestone Program Management, LLC,

 4   Milestone Holdings, LLC, and Milestone Insurance Services, LLC have consented to the granting
     of this motion by failing to respond. LR 7-2(d); see ECF Nos. 3-14.
 5
                                     3. Punitive Damages
 6
                Under NRS 42.005, a Plaintiff may recover punitive damages “where it is proven by clear
 7
     and convincing evidence that the defendant has been guilty of oppression, fraud or malice, express
 8   or implied.” An award of exemplary or punitive damages made pursuant this section may not
 9   exceed “(a) three times the amount of compensatory damages awarded to the plaintiff if the amount
10   of compensatory damages is $100,000 or more; or (b) three hundred thousand dollars if the amount
11   of compensatory damages awarded to the plaintiff is less than $100,000.” Id.

12              Proof     of     bad      faith,    in    and   of     itself,   does     not     establish   liability

13   for punitive damages. United Fire Insurance Company v. McClelland, 780 P.2d 193 (Nev. 1989).
     The Nevada Supreme Court has “defined oppression as ‘a conscious disregard for the rights of
14
     others which constitutes an act of subjecting plaintiffs to cruel and unjust hardship.’ ” Id. at 198.
15
     “A jury may award punitive damages where the defendant has been guilty of fraud, malice, or
16
     oppression. NRS 42.010.” Ainsworth v. Combined Ins. Co. of Am., 763 P.2d 673, 675 (Nev.
17   1988). “Traditionally this court has held that the amount of a punitive damages award was
18   subjective, and therefore best left to the jury's determination.” Ainsworth, 763 P.2d at 677. “The
19   district     court        has     discretion    to    determine      whether       the     defendant’s   conduct
20   merits punitive damages as a matter of law.” Bongiovi v. Sullivan, 138 P.3d 433, 451 (Nev. 2006).

21              Plaintiff requests the Court award punitive damages against Defendants to the fullest extent

22   permitted under NRS 42.005: three times the amount of compensatory damages, which in this case
     would amount to $750,000. ECF No. 15 at 24. Here, the Court finds that Plaintiff is entitled to a
23
     punitive award because the evidence demonstrates that Defendants targeted and misled an elderly
24
     man in his late eighties with whom they had a prior relationship with, to send them $450,000 for
25
     a development project that Defendants knew was not going to actualize. The Court finds that these
26   damages should be joint and several because all the Defendants participated in this egregious
27   scheme to defraud. Defendants’ actions subjected Plaintiff, who was suffering from Parkinson’s
28   disease, cruel and unjust hardship. However, the Court does not find evidence sufficient to

                                                                6
     Case 2:19-cv-01592-RFB-EJY Document 17 Filed 02/26/21 Page 7 of 8



 1   demonstrate that $750,000 is a reasonable amount of punitive damages in relation to Defendants’
 2   actions. Upon review of the evidence, which includes exhibits such as a declaration from Plaintiff,

 3   affidavits of service to Defendants, and e-mail correspondence between Plaintiff and Defendants,

 4   the Court finds that $500,000 is a reasonable and calculable amount of punitive damages.
                            4. Judgment Interest
 5
            To calculate interest, Nevada law provides: “When no rate of interest is provided by
 6
     contract or otherwise by law, or specified in the judgment, the judgment draws interest from the
 7
     time of service of the summons and complaint until satisfied, except for any amount representing
 8   future damages, which draws interest only from the time of the entry of the judgment until satisfied,
 9   at a rate equal to the prime rate at the largest bank in Nevada as ascertained by the commissioner
10   of financial institutions on January 1 or July 1, as the case may be, immediately preceding the date
11   of judgment, plus 2 percent. The rate must be adjusted accordingly on each January 1 and July 1

12   thereafter until the judgment is satisfied.” Nev. Rev. Stat. § 17.130(2).

13          Nev. Rev. Stat. § 99.040(1) requires: “When there is no express contract in writing fixing
     a different rate of interest, interest must be allowed at a rate equal to the prime rate at the largest
14
     bank in Nevada, as ascertained by the Commissioner of Financial Institutions, on January 1, or
15
     July 1, as the case may be, immediately preceding the date of the transaction, plus 2 percent, upon
16
     all money from the time it becomes due, . .
17                  (c) Upon money received to the use and benefit of another and detained without his
18                  or her consent.”
19          The Summons and Complaint was served upon the last Defendant on September 23, 2019.
20   ECF No. 8. Plaintiffs state that that computing from September 23, 2019 at 6.75% (4.75% prime

21   rate established by the Nevada Financial Institutions Division for January 1, 2020 plus 2%) to a

22   principal judgment amount of $250,000 yields an annual interest figure of $16,875 and a daily
     accrual of $46.23.
23
            Since that calculation, the prime rate established by the Nevada Financial Institutions
24
     Division for January 1, 2021, which immediately precedes the date of this judgment is 3.25%:
25
     http://fid.nv.gov/Resources/Fees_and_Prime_Interest_Rate/. The 3.25% prime rate established by
26   the Nevada Financial Institutions plus 2% is 5.25%. Applying that figure to a principal amount of
27   $250,000 yields an annual interest figure of about $13,125.40 at an approximate daily accrual of
28   $35.96 (rounded up). From September 23, 2019 to the date of this judgment, February 26, 2021, it

                                                       7
     Case 2:19-cv-01592-RFB-EJY Document 17 Filed 02/26/21 Page 8 of 8



 1   has been five hundred and twenty-two days. Therefore, as of the date of this judgment, February
 2   26, 2021, the interest amounts to $18,771.12 (rounded up).

 3
 4          VI.     CONCLUSION
            IT IS HEREBY ORDERED that Plaintiff’s Motion for Default Judgment (ECF No. 15)
 5
     is granted in part and denied in part. The Court grants default judgment on Claim 1: Fraudulent
 6
     Misrepresentation in Plaintiff’s favor against Defendants Troy Stafford, Steven Scammell,
 7
     Milestone Program Management, LLC, Milestone Holdings, LLC, and Milestone Insurance
 8   Services, LLC. The remaining claims are dismissed without prejudice. The Court awards Plaintiff
 9   $250,000 jointly and severally against Defendants Troy Stafford, Steven Scammell, Milestone
10   Program Management, LLC, Milestone Holdings, LLC, and Milestone Insurance Services, LLC
11   for what Plaintiff allegedly lost in the loan. The Court also awards Plaintiff $500,000 in punitive

12   damages joint and severally against all the above Defendants, and judgment interest at $35.96 per

13   day from September 23, 2019 until satisfied. As of the date of this judgment, February 26, 2021,
     the interest amounts to $18,771.12.
14
15
16
            DATED: February 26, 2021.
17
18
                                                          __________________________________
19
                                                          RICHARD F. BOULWARE, II
20                                                        UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                                     8
